Motion denied. See memorandum in companion motion, decided herewith. On the argument of these appeals, counsel for respondent-appellant Stanley W. Church consented that provision be made for the preparation of a separate ballot, as provided by the Election Law, to be supplied to each voter so as to enable him to exercise his right to vote for a candidate other than Stanley W. Church and Antonio Lombardo, who were voted for at the preliminary election; the supplemental ballot to have printed thereon the names of these two candidates for the office of mayor, and have thereon a separate blank space to enable the electors to vote for some other candidate; and the names of Church and Lombardo to be omitted from the voting machines. The real effect of this consent was finally to determine this litigation, despite the fact that the order made by this court recited that the order denying motion to dismiss the complaint be affirmed. The omission of a recital of the said consent was an inadvertence. The recital of leave to appeal to the Court of Appeals was not intended to have any reference to respondent-appellant Church. The motion to resettle the order is granted in accordance with the foregoing. Present — Lazansky, P. J., Hagarty, Carswell and Johnston, JJ.; Davis, J., not voting.